Citation Nr: 1341990	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for skin cancer, to include as due to Agent Orange exposure.

In the August 2009 Rating decision, the RO also denied service connection for posttraumatic stress disorder (PTSD). The Veteran filed a notice of disagreement as to both issues and included both issues in his April 2010 substantive appeal. However, in a March 2012 rating decision, the RO granted service connection for PTSD. The Veteran also submitted another substantive appeal in July 2013 limiting his appeal to the issue of service connection for skin cancer. As such, the issue of service connection for PTSD is no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with due process and VA's duties to notify and assist the Veteran in substantiating his claim. 38 U.S.C.A. §§ 501, 5103, 5103A; 38 C.F.R. §§ 3.103, 3.159.

On his July 2013 substantive appeal, the Veteran indicated that he first sought treatment for skin cancer in 1966 at the VA medical center in Big Springs. Review of the record documents the RO's previous efforts to obtain early medical records from this facility; however, the request listed January 1967 as the start date for the search.  Because the Veteran has alleged treatment within the first year of separation for the disability on appeal, an effort must be made to obtain those records. 

In his April 2010 substantive appeal, the Veteran indicated he wanted a video hearing.  Such was scheduled; however, in September 2010, the Veteran called the RO and requested that his hearing be cancelled. In a subsequent July 2013 substantive appeal, the Veteran requested an in-person hearing in Washington, D.C., however he noted that he wanted a hearing "without his presence."  The Veteran's representative also filed a statement in July 2013 repeating the Veteran's July 2013 request.  The representative then filed another statement in October 2013 arguing that the Veteran never received his requested video conference hearing. 

With respect to the October 2013 request from the representative, the Board notes that the Veteran properly withdrew his request for a video hearing in September 2010. Regarding the July 2013 request from the Veteran for a hearing in Washington, D.C., the Board advises the Veteran that applicable regulations stipulate that if a Board hearing is requested, it is contemplated that the appellant and witnesses, if any, will be present. 38 C.F.R. § 20.700 (2013). A hearing will not normally be scheduled solely for the purpose of receiving argument by a representative.  Requests for appearances by representatives alone to personally present argument to Members of the Board may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding Member of the Board (in this case, the undersigned).  

Here, the Veteran has offered no good cause reason for why he does not want to appear before the Board, but wants someone else to do so for him.  As such, the Board finds that good cause has not been shown, and the hearing request is denied.  If the Veteran, or his representative, wishes to submit a motion showing good cause as to why his representative alone should be able to appear without him to present argument, then he may do so.


Accordingly, the case is REMANDED for the following action:

1.  Request VA outpatient clinical records from the Big Springs VAMC for the period from August 1965 to December 1966.  All attempts to obtain these records must be documented, to include negative replies.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

